El Juez PrbsideNte Señor del Toro,
emitió la opinión del tribunal.
José Bodas García alegando ser major de veinte y un años de edad, ciudadano americano residente en esta Isla y Segundo Teniente de Infantería del Ejército de la Beserva de los Estados Unidos, haber terminado su instrucción pri-maria continuando la secundaria en el Colegio de Agricultura y Artes Mecánicas de Mayagüez donde se graduó en Ciencias Politécnicas en 1920 y haber obtenido el título de Bachiller en Ingeniería Mecánica en la Ohio Northern University en 1922, y en 1928 el de Bachiller en Leyes expedídole por la “La Salle Extension University” de Chicago, Ill., solicita de esta Corte que lo admita a examen y en su caso le expida la licencia correspondiente para ejercer la profesión de aho-gado en Puerto Rico.
*147Para ello invoca especialmente la Ley No. 29 de 1927, Leyes de 1927, pág. 173, cuya sección 2a. en lo pertinente dice:
“Sección ’2. — Tocios los que no hayan sido admitidos anterior-mente al ejercicio de la abogocía en esta Isla, de conformidad con lo prescrito en la Sección primera de esta Ley, pero que hayan obte-nido un diploma de abogado en cualquier universidad o escuela acre-ditada nacional o extranjera, serán admitidos a postular ante las cor-tes de justicia de Puerto Rico, previo el cumplimiento de los si-guientes requisitos,. si probaren a satisfacción del tribunal examina-dor que al tiempo de empezar sus estudios de abogado eran ciuda-danos lona fíele de los Estados Unidos de América.
“1. Presentación ante el Tribunal Supremo de Puerto Rico del diploma .correspondiente; entendiéndose que tal diploma no debe haberse obtenido por correspondencia; y entendiéndose, además, que no se entenderá obtenido por correspondencia un título o diploma adquirido por enseñanza libre en la forma y bajo las condiciones acos-tumbradas en algunas universidades del estado en Europa o en la Universidad de Puerto Rico.”
Alega además el peticionario ‘ ‘ Que dicha Universidad (La Salle Extension University) como su nombre indica, no es. una escuela de correspondencia propiamente dicha, sino una Universidad de Extensión que ofrece un curso de Derecho por enseñanza libre en la forma y bajo las condiciones acostum-bradas en varias Universidades de los Estados Unidos”, y que el título le fue conferido “después de haber comparecido a tomar un examen final general, ante un abogado nombrado al efecto por dicha Universidad.”
La ley dice “algunas universidades del Estado en Europa o en la Universidad de Puerto Rico.” Y lo que tuvo en menté el legislador fué su plan de estudios libres a virtud del cual personas que asisten o no a sus cátedras, se matri-culan en dichas universidades y se van examinando periódi-camente asignatura por asignatura ante un tribunal de cate-dráticos de la propia universidad, con sujeción a los mismos programas que rigen' para el curso regular de estudios, y cuando las aprueban todas toman los exámenes de grado teó-rico y práctico, recibiendo si los pasan el diploma que los autoriza al ejercicio de su profesión.
*148Por lo que en la solicitud se alega, el título obtenido por el peticionario no lo fué en esas condiciones ni en universi-dad que sostenga un plan de estudios semejante.
De la misma solicitud se desprende que el peticiona-rio abriga fuertes dudas al invocar la ley que hemos inter-pretado cuando alega:
“Aunque estas leyes mencionadas en los hechos 12 y 13 de esta petición prácticamente facultan al peticionario a solicitar su admi-sión a examen Re reválida, este peticionario no desea basar su peti-ción en los derechos que pueda derivar de las referidas leyes exclusi-vamente, sino que además fundamenta su petición muy especialmente en el poder discrecional, universalmente reconocido, que tienen las cortes para admitir candidatos a examen de reválida, pues ‘el poder para admitir aspirantes al ejercicio de la abogacía es judicial y no legislativo y desde luego pertenece exclusivamente a las cortes.’ (Véase 4 Cyc. 900; In re Day, 181 Ill. 73; In re Splane, 123 Pa. 527; 2 R.C.L. pág. 941 Sec. 6; In re Applicants for License, 113 N. C. 1, 55 S. E. 635; 10 Ann. Cas. 187; 10 L. R. Cas. 187; A. N. S. 288; In re Goodwell, 39 Wisc. 232: etc., etc.”
Creemos que esta corte tiene en verdad el poder a que se refiere el peticionario pero sólo estará justificada en ejercerlo en casos realmente extraordinarios, y aunque no hay duda que el peticionario es persona instruida en varias disciplinas que pueden serle muy útiles en el ejercicio de la abogacía, hay que reconocer que no concurren en él aquellas extraordi-narias circunstancias que pudieran justificar ál tribunal en la adopción de tal regia, especialmente cuando los conocimien-tos previos legales los justifica simplemente por un título que revela a todas luces que se obtuvo por correspondencia y la Legislatura expresamente ha dicho “entendiéndose que tal diploma (el que debe presentarse al tribunal para obtener el examen) no debe haberse obtenido por correspondencia.” Al alcance del peticionario está el curso libre de la Universidad de su isla, si es que no puede tomar el regular que también le ofrece.
Por virtud de todo lo expuesto, dele declararse no haler, lugar a lo solicitado. ■ - •